        Case 1:19-cv-00388-JB-GJF Document 16 Filed 02/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

VICTOR ANDREW APODACA,

               Plaintiff,

vs.                                                                   No. CIV 19-0388 JB/GJF

FNU VALDEZ; BETTY JUDD;
FNU VALDEZ; A. JIM and
D. BROWN,

               Defendants.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on the Memorandum Opinion and Order, filed

February 26, 2021 (Doc. 15)(“MOO”). In the MOO, the Court dismisses with prejudice this action,

including all of the claims that the Plaintiff Victor Andrew Apodaca raises in his Prisoner Civil

Tort Complaint Pursuant to the New Mexico Tort Claims Act, Chapter 41 N.M.S.A., filed March

21, 2019 (Doc. 1-1). See MOO at 1. With no more parties, claims, or issues before the Court, the

Court enters Final Judgment pursuant to rule 58(a) of the Federal Rules of Civil Procedure.

       IT IS ORDERED that: (i) all the claims raised in the Plaintiff Victor Apodaca’s Prisoner

Civil Tort Complaint Pursuant to the New Mexico Tort Claims Act, filed March 21, 2019 (Doc.

1-1) are dismissed with prejudice, pursuant to rule 12(b)(6) and 28 U.S.C. § 1915A; (ii) this case

is dismissed with prejudice; and (iii) Final Judgment is entered.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
          Case 1:19-cv-00388-JB-GJF Document 16 Filed 02/27/21 Page 2 of 2




Parties and Counsel:

Victor Apodaca
Grants, New Mexico

          Plaintiff pro se

Daniel P. Struck
Jacob B. Lee
Struck Love Bojanowski & Acedo, PLC
Chandler, Arizona

--and--

Deborah D. Wells
Debra J. Moulton
Kennedy, Moulton & Wells, PC
Albuquerque, New Mexico

          Attorneys for the Defendants




                                         -2-
